DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              SHAWN DOE,
                               Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-2738

                          [February 20, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mariya Weekes, Judge; L.T. Case No. 95-000840 CF10A.

   Shawn Doe, Malone, pro se.

   Ashley Moody, Attorney General, Tallahassee, and James J. Carney, Sr.
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and FORST, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.